9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-cv-01160-RAJ-TLF Document 44 Filed 08/02/21 Page 1 of 2

Honorable Richard A. Jones
Honorable Theresa L. Fricke

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JENNIFER HAGSTROM, No. 2:20-cv-01160-RAJ-TLF
Plaintiff, [PROROSED ORDER GRANTING
CORRECTED STIPULATED MOTION TO
VS. EXTEND PRETRIAL DEADLINES
SAFEWAY, INC., a Delaware corporation,
“SAFEWAY STORE #2734”, and DOEs I
through X,

Defendants.

 

 

 

This matter came before the above-entitled Court upon the Corrected Stipulated Motion to
Extend Certain Pretrial Deadlines.
The Court has reviewed the records and files herein, including the following:
1. Corrected Second Stipulated Motion to Extend Pretrial Deadlines.
IT IS HEREBY ORDERED that:
The Corrected Stipulated Motion to Extend Pretrial Deadlines is GRANTED, and it is

hereby ordered that the pretrial deadlines are continued as below:

FORSBERG & UMLAUF, P.S.
ORDER GRANTING SECOND STIPULATED MOTION TO EXTEND ATTORNEYS AT LAW
PRETRIAL DEADLINES - 1 901 FIFTH AVENUE e SUITE 1400
Cause No.: 2:20-cv-01160-RAJ-TLF SEATTLE, WASHINGTON 98164

(206) 689-8500 ¢ (206) 689-8501 FAX
3011784 / 824.0080

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-cv-01160-RAJ-TLF Document 44 Filed 08/02/21 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

Description Current Date Proposed Date
All motions related to discovery must be Noting date: Noting date:
noted on the motion calendar no later September 6, 2021 November 4, 2021
than the Friday before discovery closes
pursuant to LCR 7(d) and LCR 37(a)(2)
Discovery (including meet and confer September 20, 2021 November 19, 2021
meetings) complete by
Last date to file and serve dispositive October 20, 2021 December 20, 2021
motions
Dated: 8-2-2021
Honorable Richard A. Jones
Honorable Theresa L. Fricke
Presented by:
FORSBERG & UMLAUF, P.S.
Kimberly A. Reppart, WSBA #30643
Alexandra E. Ormsby, WSBA #52677
Attorneys for Defendant

Notice of Presentation Waived;
Approved as to form:

THE BARTELS LAW FIRM, PLLC

 

With permission
leone ‘Bartels, WSBA #36824
Attorneys for Plaintiff

 

PAUKERT & TROPPMANN, PLLC

 

, With permission
Sougils McDermott, WSBA #31500
Attorneys for Plaintiff

 

FORSBERG & UMLAUF, P.S.
ORDER GRANTING SECOND STIPULATED MOTION TO EXTEND ATTORNEYS AT LAW
PRETRIAL DEADLINES -— 2 901 FIFTH AVENUE e SUITE 1400
Cause No.: 2:20-cv-01160-RAJ-TLF SEATTLE, WASHINGTON 98164

(206) 689-8500 ¢ (206) 689-8501 FAX
3011784 / 824.0080

 
